Citation Nr: 1800637	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for hematuria.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Air Force from July 1954 to November 1957 and from December 1957 to May 1963.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  By correspondence received in November 2017, the Veteran withdrew his prior request for a hearing, stating that his health prohibited travel to the VA in Phoenix.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A remand is required because the evidence suggests that the Veteran's condition has worsened since his last VA examination in November 2013.  

The Veteran is service connected for hematuria at a noncompensable rating under Diagnostic Code 7599-7502 from January 9, 1995.  On May 10, 2013, the Veteran filed a claim for an increased rating.  In a November 2013 decision, the RO denied the Veteran's claim.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

Hematuria is not listed as an active problem in VA medical records dated December 2012 and April 2013.  In a November 2013 VA urinary tract examination, a VA examiner states that the Veteran is asymptomatic for hematuria, "is not aware of any blood in his urine currently," and declines urine testing.  Consistent with this, the November 2013 VA urinary tract examination lists three tests that are negative for blood in the urine, dated August 2012, January 2013, and February 2013.  The examination also states that a January 2012 test indicates a "small amount of blood" in the Veteran's urine.  Additionally, in a January 2014 lay statement, the Veteran reveals that the testing for hematuria has been infrequent and that the last recorded incident of blood in his urine was in 1998.  

Evidence suggests that hematuria worsened in 2015.  A January 2015 VA urinalysis profile indicates "NEG" for protein, "SMALL" for blood, and "NOM" for casts.  In February 2015, a Phoenix VA medical record indicates "hematuria" in the Veteran's "problem list."  In a February 2015 lay statement, the Veteran reveals that "[t]here has been blood detected in [his] urine in 1998, 2012, [and] 2015."  Consistent with this, in October 2015 a VA medical doctor states that the Veteran currently denies blood in urine but "[h]ad labs 1/16/2015 with + blood in urine and Albumin."  See Legacy Content Manager Documents (receipt date February 24, 2016, page 434 of 472).  The Veteran further indicated blood in his urine in lay statements dated January 2016, January 2017, and November 2017.  A May 2017 private urinalysis record notes BUN 18 mg/dL, creatine 0.83 mg/dL, and albumin 4.8 g/dL (called "high," normal range of 3.5-4.7).  These records suggest an increased incidence of hematuria relative to November 2013.  

There is no current examination that describes the Veteran's symptomatology since 2015, when his hematuria appears to have worsened.  A new examination is required.  See 38 C.F.R. § 3.327(a) ("Generally, reexaminations will be required if it is likely that . . . there has been a material change in a disability . . . .").  The Veteran has noted that his current health condition makes travel difficult and has requested that examinations be held at the North West VA Clinic in Surprise, Arizona.  See January 2016 lay statement.  

VA treatment records to February 19, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 20, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from February 20, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected hematuria.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  If possible, the examination should be scheduled at the North West VA Clinic in Surprise, Arizona, or another location that is close to his home.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

